{¶ 59} I concur in the majority's analysis and disposition of appellant's second assignment of error. I concur in judgment only with the majority's disposition of appellant's first and third assignments of error.
 {¶ 60} I further concur with the majority's conclusion appellant's fourth assignment of error, as well as appellee's cross-appeal, are rendered moot as a result of our disposition of appellant's first three assignments of error.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas, Guernsey County, Ohio, is affirmed.
Costs to appellant.